677 S.E.2d 844 (2009)
In re Levon SPAULDING, a/k/a John Scott, 0361058
v.
Roy COOPER, et al.
No. 202P09.
Supreme Court of North Carolina.
May 15, 2009.
Levon Spaulding, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for Roy Cooper.

ORDER
Upon consideration of the application filed by Plaintiff on the 15th day of May 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Robeson County:
"Denied by order of the Court in conference, this the 15th day of May 2009."